Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 67-94 are pending as of the reply and amendments filed on 12/29/20. Claims 1-66 are canceled. 
The rejection under 35 USC 112, second paragraph is withdrawn in consideration of the amendments to the claims.
The 103 rejection over Dugger in view of Haynes, and further in view of Kottayil is withdrawn in view of the amended claims.
Updated examination and search were performed in consideration of the amended claims; accordingly, a new 103 rejection is made, discussed below.
Claims 67-94 were examined. Claims 69-72, 81, 90, and 92 are objected to. Claims 67-68, 73-80, 82-89, 91, and 93-94 are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 67-68, 73-80, 82-89, 91, and 93-94 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franks et. al., WO 2006018655 A1 (publ. 2/23/2006), in view of Pilger et. al., US 20050255169 A1 (publ. 11/17/2005), and Haynes, USP 4622219 (of previous record and cited in the IDS).
The claims are drawn to a method for reducing pain in a subject in need of such pain reduction comprising administering to the subject a pharmacologically acceptable solution having a volatile anesthetic dissolved therein in an amount effective to reduce pain, wherein the solution further comprises an extractive solvent in an amount effective to reduce volatility of the volatile anesthetic; wherein the solution is delivered to the subject by a route selected 
Franks teaches a medication for preventing and/or alleviating one or more anesthetic induced neurological deficits in a neonatal subject, wherein the medicament comprises xenon (Abstract; p. 4, lines 25-28). Franks teaches xenon to have anesthetic properties (p. 1, lines 6-17). Franks teaches anesthetic combinations comprising xenon and a known anesthetic agent, preferably a volatile anesthetic such as isoflurane, sevoflurane, and/or desflurane (p. 4, lines 16-28; p. 8, lines 25-31), and that this combination treats/prevents/alleviates one or more anesthetic induced neurological deficits in a subject, which is preferably a neonatal subject (p. 5, lines 1-4). Franks teaches that unlike isoflurane, xenon doesn’t induce apoptotic neurodegeneration, and reduces the degree of isoflurane induced apoptosis (p. 5, lines 15-20). Franks teaches administering the combination to a newborn mammal subject, preferably a human, including a newborn mammal undergoing or requiring surgery (p. 6, lines 12-23). Franks teaches an embodiment wherein the xenon and anesthetic agent are administered simultaneously to the subject (p. 10, lines 15-24; p. 11, lines 17-18). Franks further teaches a medicament comprising xenon and an anesthetic selected from isoflurane, sevoflurane, and desflurane, wherein the combination is synergistic (p. 12, line 1-p. 13, line 7), as well as administration of the combination to provide analgesia in a subject (p. 19, lines 9-22). Franks teaches the medicament in the form of a liquid or solution, and that the liquid or solution is sterile and can be injected subcutaneously (p. 16, lines 6-13). The medicament (composition) is taught to also comprise a pharmaceutically acceptable diluent, excipient, and/or carrier (p. 29, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding the limitations of instant claims 85 and 93, “wherein the reduction comprises elimination of pain perception of a portion of the body of the subject”, “wherein the pain reduction is achieved without substantially interfering with motor function or without inhibition of motor function”, it would have been prima facie obvious to have reduced pain comprising subcutaneously administering a solution comprising xenon and an additional anesthetic selected from isoflurane, sevoflurane, or desflurane; with ethanol as a solvent to a neonate mammal, in view of the teachings of Franks, as discussed above. Therefore, it would have been prima facie obvious that by administering the composition of the instant claims to reduce pain, the effect of treatment would have been the same, including the effects recited by instant claims 85 and 93. Although not explicitly disclosed, it would have been prima facie obvious to have reduced pain in the neonatal mammal comprising subcutaneously administering the solution taught by Franks, wherein the solution is administered more than once and timed, because as discussed previously, Franks teaches delivering the solution to the neonate before or during surgery, and 
Franks doesn’t explicitly teach methoxyflurane, halothane, or enflurane; or treating chronic pain. 
Pilger teaches isoflurane, sevoflurane, methoxyflurane, enflurane, desflurane, and halothane as volatile anesthetics (para [0017]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have reduced pain in a neonatal mammal comprising subcutaneously administering a solution formulation comprising xenon and an additional anesthetic, along with ethanol as a diluent as taught by Franks, wherein the additional anesthetic is methoxyflurane, halothane, or enflurane, in view of Pilger. Franks teaches providing anesthesia or analgesia in a neonatal mammal comprising subcutaneously administering a solution comprising xenon with an anesthetic such as sevoflurane, isoflurane, or desflurane, with ethanol as a diluent, while Pilger teaches  isoflurane, sevoflurane, methoxyflurane, enflurane, desflurane, and halothane to be included within the class of volatile anesthetics. As Franks exemplifies treatment with the volatile anesthetics sevoflurane, isoflurane, and desflurane, it would have been prima facie obvious to have applied Franks’ method of treatment with other volatile anesthetics, methoxyflurane, enflurane, or halothane, with a reasonable expectation of success. 
Pilger doesn’t teach treating chronic pain.
Haynes teaches local anesthesia is provided comprising a general anesthetic in liquid form, in a physiologically acceptable solution, suitable for injection (Abstract). Haynes teaches general anesthetics as gases or volatile liquids typically inhaled, with methoxyflurane, halothane, 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have applied the method taught by Franks to treat or reduce chronic pain, in view of the combined teachings of the prior art. Franks teaches a solution for subcutaneous delivery to a neonate mammal before or during surgery which comprises xenon and a volatile anesthetic, while Haynes teaches a liquid formulation suitable for injection comprising a volatile anesthetic, which provides long-lasting anesthesia, suitable for treating chronic pain. As the solution taught by Franks also comprises a volatile anesthetic, it would have been prima facie obvious to have applied the method taught by Franks to reduce chronic pain, with a reasonable expectation of success. 


Claim Objections
Claims 69-72, 81, 90, and 92 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The IDS filed on 9/23/20 has been considered. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 69-72, 81, 90, and 92 are objected to. Claims 67-68, 73-80, 82-89, 91, and 93-94 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627